Exhibit 10.4

 

HESKA CORPORATION

 

 

2003 EQUITY INCENTIVE PLAN

 

(As Amended and Restated Effective January 8, 2009)

 

--------------------------------------------------------------------------------


 

HESKA CORPORATION

 

AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN

 

HESKA CORPORATION hereby amends and restates in its entirety the Heska
Corporation 2003 Equity Incentive Plan, which was established and became
effective as of April 15, 2003, effective as of January 8, 2009.

 


SECTION 1
BACKGROUND AND PURPOSE


 


1.1           BACKGROUND.  THE PLAN PERMITS THE GRANT OF CERTAIN AWARDS,
INCLUDING BUT NOT LIMITED TO, NONQUALIFIED STOCK OPTIONS, INCENTIVE STOCK
OPTIONS, SARS, RESTRICTED STOCK, PERFORMANCE UNITS, AND PERFORMANCE SHARES.


 


1.2           PURPOSE OF THE PLAN.  THE PLAN IS INTENDED TO ATTRACT, MOTIVATE,
AND RETAIN (A) EMPLOYEES OF THE COMPANY AND ITS AFFILIATES, (B) CONSULTANTS WHO
PROVIDE SIGNIFICANT SERVICES TO THE COMPANY AND ITS AFFILIATES, AND
(C) DIRECTORS OF THE COMPANY WHO ARE EMPLOYEES OF NEITHER THE COMPANY NOR ANY
AFFILIATE.  THE PLAN ALSO IS DESIGNED TO ENCOURAGE STOCK OWNERSHIP BY
PARTICIPANTS, THEREBY ALIGNING THEIR INTERESTS WITH THOSE OF THE COMPANY’S
SHAREHOLDERS.


 


SECTION 2
DEFINITIONS


 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 


2.1           “1934 ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 
REFERENCE TO A SPECIFIC SECTION OF THE 1934 ACT OR REGULATION THEREUNDER SHALL
INCLUDE SUCH SECTION OR REGULATION, ANY VALID REGULATION PROMULGATED UNDER SUCH
SECTION, AND ANY COMPARABLE PROVISION OF ANY FUTURE LEGISLATION OR REGULATION
AMENDING, SUPPLEMENTING OR SUPERSEDING SUCH SECTION OR REGULATION.


 


2.2           “AFFILIATE” MEANS ANY CORPORATION OR ANY OTHER ENTITY (INCLUDING,
BUT NOT LIMITED TO, PARTNERSHIPS AND JOINT VENTURES) CONTROLLING, CONTROLLED BY,
OR UNDER COMMON CONTROL WITH THE COMPANY.


 


2.3           “AFFILIATED SAR” MEANS A SAR THAT IS GRANTED IN CONNECTION WITH A
RELATED OPTION, AND WHICH AUTOMATICALLY WILL BE DEEMED TO BE EXERCISED AT THE
SAME TIME THAT THE RELATED OPTION IS EXERCISED.


 


2.4           “ANNUAL REVENUE” MEANS THE COMPANY’S OR A BUSINESS UNIT’S NET
SALES FOR THE FISCAL YEAR, DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES; PROVIDED, HOWEVER, THAT PRIOR TO THE FISCAL YEAR, THE
COMMITTEE SHALL DETERMINE WHETHER ANY SIGNIFICANT ITEM(S) SHALL BE

 

2

--------------------------------------------------------------------------------


 

excluded or included from the calculation of Annual Revenue with respect to one
or more Participants.


 


2.5           “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE
PLAN OF NONQUALIFIED STOCK OPTIONS, INCENTIVE STOCK OPTIONS, SARS, RESTRICTED
STOCK, PERFORMANCE UNITS, OR PERFORMANCE SHARES.


 


2.6           “AWARD AGREEMENT” MEANS THE WRITTEN AGREEMENT SETTING FORTH THE
TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER THE PLAN.


 


2.7           “BOARD” OR “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF
THE COMPANY.


 


2.8           “CASH POSITION” MEANS THE COMPANY’S LEVEL OF CASH AND CASH
EQUIVALENTS.


 


2.9           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


 

(a)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities;

 

(b)           The consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets;

 

(c)           A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Directors at the time of such election or nomination (but will not include
an individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or

 

(d)           The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


 


2.10         “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. 
REFERENCE TO A SPECIFIC SECTION OF THE CODE OR REGULATION THEREUNDER SHALL
INCLUDE SUCH SECTION OR REGULATION, ANY VALID REGULATION PROMULGATED UNDER SUCH
SECTION, AND ANY COMPARABLE PROVISION OF ANY FUTURE LEGISLATION OR REGULATION
AMENDING, SUPPLEMENTING OR SUPERSEDING SUCH SECTION OR REGULATION.


 


2.11         “COMMITTEE” MEANS THE BOARD OR A COMMITTEE APPOINTED BY THE BOARD
(PURSUANT TO SECTION 3.1) TO ADMINISTER THE PLAN.

 

3

--------------------------------------------------------------------------------


 


2.12         “COMPANY” MEANS HESKA CORPORATION, A DELAWARE CORPORATION, OR ANY
SUCCESSOR THERETO.


 


2.13         “CONSULTANT” MEANS ANY CONSULTANT, INDEPENDENT CONTRACTOR, OR OTHER
PERSON WHO FROM TIME TO TIME PROVIDES SERVICES TO THE COMPANY OR ITS AFFILIATES
PURSUANT TO A FORMAL ENGAGEMENT, BUT WHO IS NEITHER AN EMPLOYEE NOR A DIRECTOR.


 


2.14         “DIRECTOR” MEANS ANY INDIVIDUAL WHO IS A MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY OR ITS SUBSIDIARIES.


 


2.15         “DISABILITY” MEANS A PERMANENT AND TOTAL DISABILITY WITHIN THE
MEANING OF SECTION 22(E)(3) OF THE CODE, PROVIDED THAT IN THE CASE OF AWARDS
OTHER THAN INCENTIVE STOCK OPTIONS, THE COMMITTEE IN ITS DISCRETION MAY
DETERMINE WHETHER A PERMANENT AND TOTAL DISABILITY EXISTS IN ACCORDANCE WITH
UNIFORM AND NON-DISCRIMINATORY STANDARDS ADOPTED BY THE COMMITTEE FROM TIME TO
TIME.


 


2.16         “EARNINGS PER SHARE” MEANS AS TO ANY FISCAL YEAR, THE COMPANY’S OR
A BUSINESS UNIT’S NET INCOME, DIVIDED BY A WEIGHTED AVERAGE NUMBER OF COMMON
SHARES OUTSTANDING AND DILUTIVE COMMON EQUIVALENT SHARES DEEMED OUTSTANDING,
DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


2.17         “EMPLOYEE” MEANS ANY EMPLOYEE OF THE COMPANY OR OF AN AFFILIATE,
WHETHER SUCH EMPLOYEE IS SO EMPLOYED AT THE TIME THE PLAN IS ADOPTED OR BECOMES
SO EMPLOYED SUBSEQUENT TO THE ADOPTION OF THE PLAN.


 


2.18         “EXERCISE PRICE” MEANS THE PRICE AT WHICH A SHARE MAY BE PURCHASED
BY A PARTICIPANT PURSUANT TO THE EXERCISE OF AN OPTION.


 


2.19         “FAIR MARKET VALUE” MEANS THE LAST QUOTED PER SHARE SELLING PRICE
FOR SHARES ON THE RELEVANT DATE, OR IF THERE WERE NO SALES ON SUCH DATE, THE
CLOSING BID ON THE RELEVANT DATE.  IF THERE ARE NEITHER BIDS NOR SALES ON THE
RELEVANT DATE, THEN THE FAIR MARKET VALUE SHALL MEAN THE ARITHMETIC MEAN OF THE
HIGHEST AND LOWEST QUOTED SELLING PRICES ON THE NEAREST DAY BEFORE AND THE
NEAREST DAY AFTER THE RELEVANT DATE, AS DETERMINED BY THE COMMITTEE. 
NOTWITHSTANDING THE PRECEDING, FOR FEDERAL, STATE, AND LOCAL INCOME TAX
REPORTING PURPOSES, FAIR MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE (OR
ITS DELEGATE) IN ACCORDANCE WITH UNIFORM AND NONDISCRIMINATORY STANDARDS ADOPTED
BY IT FROM TIME TO TIME.


 


2.20         “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


 


2.21         “FREESTANDING SAR” MEANS A SAR THAT IS GRANTED INDEPENDENTLY OF ANY
OPTION.


 


2.22         “GRANT DATE” MEANS, WITH RESPECT TO AN AWARD, THE DATE THAT THE
AWARD WAS GRANTED.


 


2.23         “INCENTIVE STOCK OPTION” MEANS AN OPTION TO PURCHASE SHARES THAT IS
DESIGNATED AS AN INCENTIVE STOCK OPTION AND IS INTENDED TO MEET THE REQUIREMENTS
OF SECTION 422 OF THE CODE.


 


2.24         “INDIVIDUAL OBJECTIVES” MEANS AS TO A PARTICIPANT, THE OBJECTIVE
AND MEASURABLE GOALS SET BY A “MANAGEMENT BY OBJECTIVES” PROCESS AND APPROVED BY
THE COMMITTEE (IN ITS DISCRETION).

 

4

--------------------------------------------------------------------------------


 


2.25         “NET INCOME” MEANS AS TO ANY FISCAL YEAR, THE INCOME AFTER TAXES OF
THE COMPANY FOR THE FISCAL YEAR DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, PROVIDED THAT PRIOR TO THE FISCAL YEAR, THE COMMITTEE
SHALL DETERMINE WHETHER ANY SIGNIFICANT ITEM(S) SHALL BE INCLUDED OR EXCLUDED
FROM THE CALCULATION OF NET INCOME WITH RESPECT TO ONE OR MORE PARTICIPANTS.


 


2.26         “NONQUALIFIED STOCK OPTION” MEANS AN OPTION TO PURCHASE SHARES THAT
IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION.


 


2.27         “OPERATING CASH FLOW” MEANS THE COMPANY’S OR A BUSINESS UNIT’S SUM
OF NET INCOME PLUS DEPRECIATION AND AMORTIZATION LESS CAPITAL EXPENDITURES PLUS
CHANGES IN WORKING CAPITAL COMPRISED OF ACCOUNTS RECEIVABLE, INVENTORIES, OTHER
CURRENT ASSETS, TRADE ACCOUNTS PAYABLE, ACCRUED EXPENSES, PRODUCT WARRANTY,
ADVANCE PAYMENTS FROM CUSTOMERS AND LONG-TERM ACCRUED EXPENSES, DETERMINED IN
ACCORDANCE WITH GENERALLY ACCEPTABLE ACCOUNTING PRINCIPLES.


 


2.28         “OPERATING INCOME” MEANS THE COMPANY’S OR A BUSINESS UNIT’S INCOME
FROM OPERATIONS BUT EXCLUDING ANY UNUSUAL ITEMS, DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


2.29         “OPTION” MEANS AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK
OPTION.


 


2.30         “PARTICIPANT” MEANS AN EMPLOYEE, CONSULTANT, OR DIRECTOR WHO HAS AN
OUTSTANDING AWARD.


 


2.31         “PERFORMANCE GOALS” MEANS THE GOAL(S) (OR COMBINED GOAL(S))
DETERMINED BY THE COMMITTEE (IN ITS DISCRETION) TO BE APPLICABLE TO A
PARTICIPANT WITH RESPECT TO AN AWARD.  AS DETERMINED BY THE COMMITTEE, THE
PERFORMANCE GOALS APPLICABLE TO AN AWARD MAY PROVIDE FOR A TARGETED LEVEL OR
LEVELS OF ACHIEVEMENT USING ONE OR MORE OF THE FOLLOWING MEASURES: (A) ANNUAL
REVENUE, (B) CASH POSITION, (C) EARNINGS PER SHARE, (D) INDIVIDUAL OBJECTIVES,
(E) NET INCOME, (F) OPERATING CASH FLOW, (G) OPERATING INCOME, (H) RETURN ON
ASSETS, (I) RETURN ON EQUITY, (J) RETURN ON SALES, AND (K) TOTAL SHAREHOLDER
RETURN.  THE PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO PARTICIPANT AND
FROM AWARD TO AWARD.


 


2.32         “PERFORMANCE SHARE” MEANS AN AWARD GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 8.


 


2.33         “PERFORMANCE UNIT” MEANS AN AWARD GRANTED TO A PARTICIPANT PURSUANT
TO SECTION 8.


 


2.34         “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE TRANSFER
OF SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND THEREFORE, THE
SHARES ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.  AS PROVIDED IN
SECTION 7, SUCH RESTRICTIONS MAY BE BASED ON THE PASSAGE OF TIME, THE
ACHIEVEMENT OF TARGET LEVELS OF PERFORMANCE, OR THE OCCURRENCE OF OTHER EVENTS
AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION.


 


2.35         “PLAN” MEANS THE HESKA CORPORATION AMENDED AND RESTATED 2003 EQUITY
INCENTIVE PLAN, AS SET FORTH IN THIS INSTRUMENT AND AS HEREAFTER AMENDED FROM
TIME TO TIME.


 


2.36         “RESTRICTED STOCK” MEANS AN AWARD GRANTED TO A PARTICIPANT PURSUANT
TO SECTION 7.

 

5

--------------------------------------------------------------------------------


 


2.37         “RETURN ON ASSETS” MEANS THE PERCENTAGE EQUAL TO THE COMPANY’S OR A
BUSINESS UNIT’S OPERATING INCOME BEFORE INCENTIVE COMPENSATION, DIVIDED BY
AVERAGE NET COMPANY OR BUSINESS UNIT, AS APPLICABLE, ASSETS, DETERMINED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


2.38         “RETURN ON EQUITY” MEANS THE PERCENTAGE EQUAL TO THE COMPANY’S NET
INCOME DIVIDED BY AVERAGE STOCKHOLDER’S EQUITY, DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


2.39         “RETURN ON SALES” MEANS THE PERCENTAGE EQUAL TO THE COMPANY’S OR A
BUSINESS UNIT’S OPERATING INCOME BEFORE INCENTIVE COMPENSATION, DIVIDED BY THE
COMPANY’S OR THE BUSINESS UNIT’S, AS APPLICABLE, REVENUE, DETERMINED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


2.40         “RULE 16B-3” MEANS RULE 16B-3 PROMULGATED UNDER THE 1934 ACT, AND
ANY FUTURE REGULATION AMENDING, SUPPLEMENTING OR SUPERSEDING SUCH REGULATION.


 


2.41         “SECTION 16 PERSON” MEANS A PERSON WHO, WITH RESPECT TO THE SHARES,
IS SUBJECT TO SECTION 16 OF THE 1934 ACT.


 


2.42         “SHARES” MEANS THE SHARES OF COMMON STOCK OF THE COMPANY.


 


2.43         “STOCK APPRECIATION RIGHT” OR “SAR” MEANS AN AWARD, GRANTED ALONE
OR IN CONNECTION WITH A RELATED OPTION, THAT PURSUANT TO SECTION 6 IS DESIGNATED
AS A SAR.


 


2.44         “SUBSIDIARY” MEANS ANY CORPORATION IN AN UNBROKEN CHAIN OF
CORPORATIONS BEGINNING WITH THE COMPANY IF EACH OF THE CORPORATIONS OTHER THAN
THE LAST CORPORATION IN THE UNBROKEN CHAIN THEN OWNS STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.


 


2.45         “TANDEM SAR” MEANS A SAR THAT IS GRANTED IN CONNECTION WITH A
RELATED OPTION, THE EXERCISE OF WHICH SHALL REQUIRE FORFEITURE OF THE RIGHT TO
PURCHASE AN EQUAL NUMBER OF SHARES UNDER THE RELATED OPTION (AND WHEN A SHARE IS
PURCHASED UNDER THE OPTION, THE SAR SHALL BE CANCELED TO THE SAME EXTENT).


 


2.46         “TERMINATION OF SERVICE” MEANS THE FAILURE OF AN INDIVIDUAL TO
QUALIFY AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT ANY TIME.


 


2.47         “TOTAL SHAREHOLDER RETURN” MEANS THE TOTAL RETURN (CHANGE IN SHARE
PRICE PLUS REINVESTMENT OF ANY DIVIDENDS) OF A SHARE.


 


SECTION 3
ADMINISTRATION


 


3.1           THE COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE. 
IF THE COMMITTEE IS NOT THE BOARD THEN THE COMMITTEE SHALL CONSIST OF NOT LESS
THAN TWO (2) DIRECTORS WHO SHALL BE APPOINTED FROM TIME TO TIME BY, AND SHALL
SERVE AT THE PLEASURE OF, THE BOARD OF DIRECTORS.  IF THE COMMITTEE IS NOT THE
BOARD THEN THE COMMITTEE SHALL BE COMPRISED SOLELY OF DIRECTORS WHO BOTH ARE
(A) “NON-EMPLOYEE DIRECTORS” UNDER RULE 16B-3, AND (B) “OUTSIDE DIRECTORS” UNDER
SECTION 162(M) OF THE CODE.

 

6

--------------------------------------------------------------------------------


 


3.2           AUTHORITY OF THE COMMITTEE.  IT SHALL BE THE DUTY OF THE COMMITTEE
TO ADMINISTER THE PLAN IN ACCORDANCE WITH THE PLAN’S PROVISIONS.  THE COMMITTEE
SHALL HAVE ALL POWERS AND DISCRETION NECESSARY OR APPROPRIATE TO ADMINISTER THE
PLAN AND TO CONTROL ITS OPERATION, INCLUDING, BUT NOT LIMITED TO, THE POWER TO
(A) DETERMINE WHICH EMPLOYEES, CONSULTANTS AND DIRECTORS SHALL BE GRANTED
AWARDS, (B) PRESCRIBE THE TERMS AND CONDITIONS OF THE AWARDS, (C) INTERPRET THE
PLAN AND THE AWARDS, (D) ADOPT SUCH PROCEDURES AND SUBPLANS AS ARE NECESSARY OR
APPROPRIATE TO PERMIT PARTICIPATION IN THE PLAN BY EMPLOYEES AND DIRECTORS WHO
ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE OF THE UNITED STATES, (E) ADOPT
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE
CONSISTENT THEREWITH, AND (F) INTERPRET, AMEND OR REVOKE ANY SUCH RULES.


 


3.3           DELEGATION BY THE COMMITTEE.  THE COMMITTEE, IN ITS SOLE
DISCRETION AND ON SUCH TERMS AND CONDITIONS AS IT MAY PROVIDE, MAY DELEGATE ALL
OR ANY PART OF ITS AUTHORITY AND POWERS UNDER THE PLAN TO ONE OR MORE DIRECTORS
OR OFFICERS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY NOT
DELEGATE ITS AUTHORITY AND POWERS (A) WITH RESPECT TO SECTION 16 PERSONS, OR
(B) IN ANY WAY WHICH WOULD JEOPARDIZE THE PLAN’S QUALIFICATION UNDER
SECTION 162(M) OF THE CODE OR RULE 16B-3.


 


3.4           DECISIONS BINDING.  ALL DETERMINATIONS AND DECISIONS MADE BY THE
COMMITTEE, THE BOARD, AND ANY DELEGATE OF THE COMMITTEE PURSUANT TO THE
PROVISIONS OF THE PLAN SHALL BE FINAL, CONCLUSIVE, AND BINDING ON ALL PERSONS,
AND SHALL BE GIVEN THE MAXIMUM DEFERENCE PERMITTED BY LAW.


 


SECTION 4
SHARES SUBJECT TO THE PLAN


 


4.1           NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4.3, THE TOTAL NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN SHALL
NOT EXCEED 2,390,500.  SHARES GRANTED UNDER THE PLAN MAY BE EITHER AUTHORIZED
BUT UNISSUED SHARES OR TREASURY SHARES.


 


4.2           LAPSED AWARDS.  IF AN AWARD IS SETTLED IN CASH, OR IS CANCELLED,
TERMINATES, EXPIRES, OR LAPSES FOR ANY REASON (WITH THE EXCEPTION OF THE
TERMINATION OF A TANDEM SAR UPON EXERCISE OF THE RELATED OPTION, OR THE
TERMINATION OF A RELATED OPTION UPON EXERCISE OF THE CORRESPONDING TANDEM SAR),
ANY SHARES SUBJECT TO SUCH AWARD AGAIN SHALL BE AVAILABLE TO BE THE SUBJECT OF
AN AWARD.


 


4.3           ADJUSTMENTS IN AWARDS AND AUTHORIZED SHARES.  IN THE EVENT THAT
ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, SHARES, OTHER
SECURITIES, OR OTHER PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK
SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE, OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER
CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE SHARES OCCURS
SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE COMMITTEE (IN ITS SOLE DISCRETION)
TO BE APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, THEN THE
COMMITTEE SHALL, IN SUCH MANNER AS IT MAY DEEM EQUITABLE, ADJUST THE NUMBER AND
CLASS OF SHARES WHICH MAY BE DELIVERED UNDER THE PLAN, THE NUMBER, CLASS, AND
PRICE OF SHARES SUBJECT TO OUTSTANDING AWARDS, AND THE NUMERICAL LIMITS OF
SECTIONS 5.1, 6.1, 7.1 AND 8.1.  NOTWITHSTANDING THE PRECEDING, THE NUMBER OF
SHARES SUBJECT TO ANY AWARD ALWAYS SHALL BE A WHOLE NUMBER.

 

7

--------------------------------------------------------------------------------


 


SECTION 5
STOCK OPTIONS


 


5.1           GRANT OF OPTIONS.  SUBJECT TO THE TERMS AND PROVISIONS OF THE
PLAN, OPTIONS MAY BE GRANTED TO EMPLOYEES, CONSULTANTS AND DIRECTORS AT ANY TIME
AND FROM TIME TO TIME AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION. 
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE THE NUMBER OF SHARES
SUBJECT TO EACH OPTION, PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT
SHALL BE GRANTED OPTIONS COVERING MORE THAN 500,000 SHARES.  NOTWITHSTANDING THE
FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN
EMPLOYEE, A PARTICIPANT MAY BE GRANTED OPTIONS TO PURCHASE UP TO AN ADDITIONAL
500,000 SHARES.  THE COMMITTEE MAY GRANT INCENTIVE STOCK OPTIONS, NONQUALIFIED
STOCK OPTIONS, OR A COMBINATION THEREOF.


 


5.2           AWARD AGREEMENT.  EACH OPTION SHALL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SHALL SPECIFY THE EXERCISE PRICE, THE EXPIRATION DATE OF THE
OPTION, THE NUMBER OF SHARES TO WHICH THE OPTION PERTAINS, ANY CONDITIONS TO
EXERCISE THE OPTION, AND SUCH OTHER TERMS AND CONDITIONS AS THE COMMITTEE, IN
ITS DISCRETION, SHALL DETERMINE.  THE AWARD AGREEMENT SHALL ALSO SPECIFY WHETHER
THE OPTION IS INTENDED TO BE AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK
OPTION.


 


5.3           EXERCISE PRICE.  SUBJECT TO THE PROVISIONS OF THIS SECTION 5.3,
THE EXERCISE PRICE FOR EACH OPTION SHALL BE DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION.


 


5.3.1        NONQUALIFIED STOCK OPTIONS.  IN THE CASE OF A NONQUALIFIED STOCK
OPTION, THE EXERCISE PRICE SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF
THE FAIR MARKET VALUE OF A SHARE ON THE GRANT DATE.


 


5.3.2        INCENTIVE STOCK OPTIONS.  IN THE CASE OF AN INCENTIVE STOCK OPTION,
THE EXERCISE PRICE SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR
MARKET VALUE OF A SHARE ON THE GRANT DATE; PROVIDED, HOWEVER, THAT IF ON THE
GRANT DATE, THE EMPLOYEE (TOGETHER WITH PERSONS WHOSE STOCK OWNERSHIP IS
ATTRIBUTED TO THE EMPLOYEE PURSUANT TO SECTION 424(D) OF THE CODE) OWNS STOCK
POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE EXERCISE PRICE SHALL BE NOT
LESS THAN ONE HUNDRED AND TEN PERCENT (110%) OF THE FAIR MARKET VALUE OF A SHARE
ON THE GRANT DATE.


 


5.3.3        SUBSTITUTE OPTIONS.  NOTWITHSTANDING THE PROVISIONS OF
SECTIONS 5.3.1 AND 5.3.2, IN THE EVENT THAT THE COMPANY OR AN AFFILIATE
CONSUMMATES A TRANSACTION DESCRIBED IN SECTION 424(A) OF THE CODE (E.G., THE
ACQUISITION OF PROPERTY OR STOCK FROM AN UNRELATED CORPORATION), PERSONS WHO
BECOME EMPLOYEES, DIRECTORS OR CONSULTANTS ON ACCOUNT OF SUCH TRANSACTION MAY BE
GRANTED OPTIONS IN SUBSTITUTION FOR OPTIONS GRANTED BY THEIR FORMER EMPLOYER. 
IF SUCH SUBSTITUTE OPTIONS ARE GRANTED, THE COMMITTEE, IN ITS SOLE DISCRETION
AND CONSISTENT WITH SECTION 424(A) OF THE CODE, MAY DETERMINE THAT SUCH
SUBSTITUTE OPTIONS SHALL HAVE AN EXERCISE PRICE LESS THAN ONE HUNDRED PERCENT
(100%) OF THE FAIR MARKET VALUE OF THE SHARES ON THE GRANT DATE.


 


5.4           EXPIRATION OF OPTIONS.


 


5.4.1        EXPIRATION DATES.  EACH OPTION SHALL TERMINATE NO LATER THAN THE
FIRST TO OCCUR OF THE FOLLOWING EVENTS:

 

8

--------------------------------------------------------------------------------


 

(A)           THE DATE FOR TERMINATION OF THE OPTION SET FORTH IN THE WRITTEN
AWARD AGREEMENT, OR

 

(B)           IF NO DATE FOR THE TERMINATION OF THE OPTION IS SET FORTH IN THE
WRITTEN AWARD AGREEMENT (OTHER THAN REFERENCE TO SECTION 5.4.1(C)), THE
EXPIRATION OF THREE (3) MONTHS FROM THE DATE OF THE PARTICIPANT’S TERMINATION OF
SERVICE FOR ANY REASON; OR

 

(C)           THE EXPIRATION OF TEN (10) YEARS FROM THE GRANT DATE.


 


5.4.2        COMMITTEE DISCRETION.  SUBJECT TO THE LIMITS OF SECTION 5.4.1, THE
COMMITTEE, IN ITS SOLE DISCRETION, (A) SHALL PROVIDE IN EACH AWARD AGREEMENT
WHEN EACH OPTION EXPIRES AND BECOMES UNEXERCISABLE, AND (B) MAY, AFTER AN OPTION
IS GRANTED, EXTEND THE MAXIMUM TERM OF THE OPTION (SUBJECT TO SECTION 5.8.4
REGARDING INCENTIVE STOCK OPTIONS).


 


5.5           EXERCISABILITY OF OPTIONS.  OPTIONS GRANTED UNDER THE PLAN SHALL
BE EXERCISABLE AT SUCH TIMES AND BE SUBJECT TO SUCH RESTRICTIONS AND CONDITIONS
AS THE COMMITTEE SHALL DETERMINE IN ITS SOLE DISCRETION.  AFTER AN OPTION IS
GRANTED, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY ACCELERATE THE
EXERCISABILITY OF THE OPTION.


 


5.6           PAYMENT.  OPTIONS SHALL BE EXERCISED BY THE PARTICIPANT’S DELIVERY
OF A WRITTEN NOTICE OF EXERCISE TO THE SECRETARY OF THE COMPANY (OR ITS
DESIGNEE), SETTING FORTH THE NUMBER OF SHARES WITH RESPECT TO WHICH THE OPTION
IS TO BE EXERCISED, ACCOMPANIED BY FULL PAYMENT FOR THE SHARES.


 

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent.  The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price (such previously acquired Shares must have been held for the
requisite period necessary to avoid a charge to the Company’s earnings for the
financial reporting purposes, unless otherwise determined by the Committee), or
(b) by any other means which the Committee, in its sole discretion, determines
to both provide legal consideration for the Shares, and to be consistent with
the purposes of the Plan.

 

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.

 


5.7           RESTRICTIONS ON SHARE TRANSFERABILITY.  THE COMMITTEE MAY IMPOSE
SUCH RESTRICTIONS ON ANY SHARES ACQUIRED PURSUANT TO THE EXERCISE OF AN OPTION
AS IT MAY DEEM ADVISABLE, INCLUDING, BUT NOT LIMITED TO, RESTRICTIONS RELATED TO
APPLICABLE FEDERAL SECURITIES LAWS, THE REQUIREMENTS OF ANY NATIONAL SECURITIES
EXCHANGE OR SYSTEM UPON WHICH SHARES ARE THEN LISTED OR TRADED, OR ANY BLUE SKY
OR STATE SECURITIES LAWS.

 

9

--------------------------------------------------------------------------------


 


5.8           CERTAIN ADDITIONAL PROVISIONS FOR INCENTIVE STOCK OPTIONS.


 


5.8.1        EXERCISABILITY.  THE AGGREGATE FAIR MARKET VALUE (DETERMINED ON THE
GRANT DATE(S)) OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY ANY EMPLOYEE DURING ANY CALENDAR YEAR (UNDER
ALL PLANS OF THE COMPANY AND ITS SUBSIDIARIES) SHALL NOT EXCEED $100,000.


 


5.8.2        TERMINATION OF SERVICE.  NO INCENTIVE STOCK OPTION MAY BE EXERCISED
MORE THAN THREE (3) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF SERVICE FOR
ANY REASON OTHER THAN DISABILITY OR DEATH, UNLESS (A) THE PARTICIPANT DIES
DURING SUCH THREE-MONTH PERIOD, AND/OR (B) THE AWARD AGREEMENT OR THE COMMITTEE
PERMITS LATER EXERCISE.  NO INCENTIVE STOCK OPTION MAY BE EXERCISED MORE THAN
ONE (1) YEAR AFTER THE PARTICIPANT’S TERMINATION OF SERVICE ON ACCOUNT OF DEATH
OR DISABILITY, UNLESS THE AWARD AGREEMENT OR THE COMMITTEE PERMIT LATER
EXERCISE.


 


5.8.3        COMPANY AND SUBSIDIARIES ONLY.  INCENTIVE STOCK OPTIONS MAY BE
GRANTED ONLY TO PERSONS WHO ARE EMPLOYEES OF THE COMPANY OR A SUBSIDIARY ON THE
GRANT DATE.


 


5.8.4        EXPIRATION.  NO INCENTIVE STOCK OPTION MAY BE EXERCISED AFTER THE
EXPIRATION OF TEN (10) YEARS FROM THE GRANT DATE; PROVIDED, HOWEVER, THAT IF THE
OPTION IS GRANTED TO AN EMPLOYEE WHO, TOGETHER WITH PERSONS WHOSE STOCK
OWNERSHIP IS ATTRIBUTED TO THE EMPLOYEE PURSUANT TO SECTION 424(D) OF THE CODE,
OWNS STOCK POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF THE STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE OPTION MAY
NOT BE EXERCISED AFTER THE EXPIRATION OF FIVE (5) YEARS FROM THE GRANT DATE.


 


SECTION 6
STOCK APPRECIATION RIGHTS


 


6.1           GRANT OF SARS.  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, A
SAR MAY BE GRANTED TO EMPLOYEES, DIRECTORS AND CONSULTANTS AT ANY TIME AND FROM
TIME TO TIME AS SHALL BE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION. 
THE COMMITTEE MAY GRANT AFFILIATED SARS, FREESTANDING SARS, TANDEM SARS, OR ANY
COMBINATION THEREOF.


 


6.1.1        NUMBER OF SHARES.  THE COMMITTEE SHALL HAVE COMPLETE DISCRETION TO
DETERMINE THE NUMBER OF SARS GRANTED TO ANY PARTICIPANT, PROVIDED THAT DURING
ANY FISCAL YEAR, NO PARTICIPANT SHALL BE GRANTED SARS COVERING MORE THAN 500,000
SHARES, EXCEPT THAT SUCH PARTICIPANT MAY RECEIVE SARS COVERING UP TO AN
ADDITIONAL 500,000 SHARES IN THE FISCAL YEAR OF THE COMPANY IN WHICH HIS OR HER
SERVICE AS AN EMPLOYEE FIRST COMMENCES.


 


6.1.2        EXERCISE PRICE AND OTHER TERMS.  THE COMMITTEE, SUBJECT TO THE
PROVISIONS OF THE PLAN, SHALL HAVE COMPLETE DISCRETION TO DETERMINE THE TERMS
AND CONDITIONS OF SARS GRANTED UNDER THE PLAN.  HOWEVER, THE EXERCISE PRICE OF A
FREESTANDING SAR SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR
MARKET VALUE OF A SHARE ON THE GRANT DATE.  THE EXERCISE PRICE OF TANDEM OR
AFFILIATED SARS SHALL EQUAL THE EXERCISE PRICE OF THE RELATED OPTION.


 


6.2           EXERCISE OF TANDEM SARS.  TANDEM SARS MAY BE EXERCISED FOR ALL OR
PART OF THE SHARES SUBJECT TO THE RELATED OPTION UPON THE SURRENDER OF THE RIGHT
TO EXERCISE THE EQUIVALENT PORTION OF THE RELATED OPTION.  A TANDEM SAR MAY BE
EXERCISED ONLY WITH RESPECT TO THE SHARES FOR WHICH

 

10

--------------------------------------------------------------------------------


 


ITS RELATED OPTION IS THEN EXERCISABLE.  WITH RESPECT TO A TANDEM SAR GRANTED IN
CONNECTION WITH AN INCENTIVE STOCK OPTION: (A) THE TANDEM SAR SHALL EXPIRE NO
LATER THAN THE EXPIRATION OF THE UNDERLYING INCENTIVE STOCK OPTION; (B) THE
VALUE OF THE PAYOUT WITH RESPECT TO THE TANDEM SAR SHALL BE FOR NO MORE THAN ONE
HUNDRED PERCENT (100%) OF THE DIFFERENCE BETWEEN THE EXERCISE PRICE OF THE
UNDERLYING INCENTIVE STOCK OPTION AND THE FAIR MARKET VALUE OF THE SHARES
SUBJECT TO THE UNDERLYING INCENTIVE STOCK OPTION AT THE TIME THE TANDEM SAR IS
EXERCISED; AND (C) THE TANDEM SAR SHALL BE EXERCISABLE ONLY WHEN THE FAIR MARKET
VALUE OF THE SHARES SUBJECT TO THE INCENTIVE STOCK OPTION EXCEEDS THE EXERCISE
PRICE OF THE INCENTIVE STOCK OPTION.


 


6.3           EXERCISE OF AFFILIATED SARS.  AN AFFILIATED SAR SHALL BE DEEMED TO
BE EXERCISED UPON THE EXERCISE OF THE RELATED OPTION.  THE DEEMED EXERCISE OF AN
AFFILIATED SAR SHALL NOT NECESSITATE A REDUCTION IN THE NUMBER OF SHARES SUBJECT
TO THE RELATED OPTION.


 


6.4           EXERCISE OF FREESTANDING SARS.  FREESTANDING SARS SHALL BE
EXERCISABLE ON SUCH TERMS AND CONDITIONS AS THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL DETERMINE.


 


6.5           SAR AGREEMENT.  EACH SAR GRANT SHALL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SHALL SPECIFY THE EXERCISE PRICE, THE TERM OF THE SAR, THE
CONDITIONS OF EXERCISE, AND SUCH OTHER TERMS AND CONDITIONS AS THE COMMITTEE, IN
ITS SOLE DISCRETION, SHALL DETERMINE.


 


6.6           EXPIRATION OF SARS.  A SAR GRANTED UNDER THE PLAN SHALL EXPIRE
UPON THE DATE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION, AND SET FORTH
IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE RULES OF SECTION 5.4
ALSO SHALL APPLY TO SARS.


 


6.7           PAYMENT OF SAR AMOUNT.  UPON EXERCISE OF A SAR, A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT DETERMINED BY
MULTIPLYING:


 

(a)           The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times

 

(b)           The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 


SECTION 7
RESTRICTED STOCK


 


7.1           GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE COMMITTEE, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES OF
RESTRICTED STOCK TO EMPLOYEES, DIRECTORS AND CONSULTANTS IN SUCH AMOUNTS AS THE
COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE.  THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL DETERMINE THE NUMBER OF SHARES TO BE GRANTED TO EACH
PARTICIPANT, PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT SHALL RECEIVE
MORE THAN 100,000 SHARES OF RESTRICTED STOCK.  IN ADDITION, NO MORE THAN 500,000
SHARES AVAILABLE FOR GRANT UNDER THE PLAN MAY BE ISSUED PURSUANT TO SHARES OF
RESTRICTED STOCK WITH A PURCHASE PRICE THAT IS LESS THAN 100% OF FAIR MARKET
VALUE.

 

11

--------------------------------------------------------------------------------


 


7.2           RESTRICTED STOCK AGREEMENT.  EACH AWARD OF RESTRICTED STOCK SHALL
BE EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE PERIOD OF RESTRICTION,
THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS THE
COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE.  UNLESS THE COMMITTEE
DETERMINES OTHERWISE, SHARES OF RESTRICTED STOCK SHALL BE HELD BY THE COMPANY AS
ESCROW AGENT UNTIL THE RESTRICTIONS ON SUCH SHARES HAVE LAPSED.


 


7.3           TRANSFERABILITY.  EXCEPT AS PROVIDED IN THIS SECTION 7, SHARES OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF RESTRICTION.


 


7.4           OTHER RESTRICTIONS.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED STOCK AS IT MAY DEEM
ADVISABLE OR APPROPRIATE, IN ACCORDANCE WITH THIS SECTION 7.4.


 


7.4.1        GENERAL RESTRICTIONS.  THE COMMITTEE MAY SET RESTRICTIONS BASED
UPON THE ACHIEVEMENT OF SPECIFIC PERFORMANCE OBJECTIVES (COMPANY-WIDE,
DIVISIONAL, OR INDIVIDUAL), APPLICABLE FEDERAL OR STATE SECURITIES LAWS, OR ANY
OTHER BASIS DETERMINED BY THE COMMITTEE IN ITS DISCRETION.


 


7.4.2        SECTION 162(M) PERFORMANCE RESTRICTIONS.  FOR PURPOSES OF
QUALIFYING GRANTS OF RESTRICTED STOCK AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE, THE COMMITTEE, IN ITS DISCRETION, MAY SET
RESTRICTIONS BASED UPON THE ACHIEVEMENT OF PERFORMANCE GOALS.  THE PERFORMANCE
GOALS SHALL BE SET BY THE COMMITTEE ON OR BEFORE THE LATEST DATE PERMISSIBLE TO
ENABLE THE RESTRICTED STOCK TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE.  IN GRANTING RESTRICTED STOCK WHICH IS INTENDED TO
QUALIFY UNDER SECTION 162(M) OF THE CODE, THE COMMITTEE SHALL FOLLOW ANY
PROCEDURES DETERMINED BY IT FROM TIME TO TIME TO BE NECESSARY OR APPROPRIATE TO
ENSURE QUALIFICATION OF THE RESTRICTED STOCK UNDER SECTION 162(M) OF THE CODE
(E.G., IN DETERMINING THE PERFORMANCE GOALS).


 


7.4.3        LEGEND ON CERTIFICATES.  THE COMMITTEE, IN ITS DISCRETION, MAY
LEGEND THE CERTIFICATES REPRESENTING RESTRICTED STOCK TO GIVE APPROPRIATE NOTICE
OF SUCH RESTRICTIONS.


 


7.5           REMOVAL OF RESTRICTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 7, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN SHALL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE COMMITTEE, IN ITS DISCRETION,
MAY ACCELERATE THE TIME AT WHICH ANY RESTRICTIONS SHALL LAPSE OR BE REMOVED. 
AFTER THE RESTRICTIONS HAVE LAPSED, THE PARTICIPANT SHALL BE ENTITLED TO HAVE
ANY LEGEND OR LEGENDS UNDER SECTION 7.4.3 REMOVED FROM HIS OR HER SHARE
CERTIFICATE, AND THE SHARES SHALL BE FREELY TRANSFERABLE BY THE PARTICIPANT.


 


7.6           VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, PARTICIPANTS
HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL VOTING
RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE COMMITTEE DETERMINES OTHERWISE.


 


7.7           DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF
RESTRICTION, PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK SHALL BE ENTITLED
TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH
SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH

 

12

--------------------------------------------------------------------------------


 


DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES SHALL BE SUBJECT TO
THE SAME RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID.


 


7.8           RETURN OF RESTRICTED STOCK TO COMPANY.  ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
SHALL REVERT TO THE COMPANY AND AGAIN SHALL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.


 


SECTION 8
PERFORMANCE UNITS AND PERFORMANCE SHARES


 


8.1           GRANT OF PERFORMANCE UNITS/SHARES.  PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO EMPLOYEES, DIRECTORS AND CONSULTANTS AT ANY
TIME AND FROM TIME TO TIME, AS SHALL BE DETERMINED BY THE COMMITTEE, IN ITS SOLE
DISCRETION.  THE COMMITTEE SHALL HAVE COMPLETE DISCRETION IN DETERMINING THE
NUMBER OF PERFORMANCE UNITS AND PERFORMANCE SHARES GRANTED TO EACH PARTICIPANT
PROVIDED THAT DURING ANY FISCAL YEAR, (A) NO PARTICIPANT SHALL RECEIVE
PERFORMANCE UNITS HAVING AN INITIAL VALUE GREATER THAN $1,000,000, EXCEPT THAT
SUCH PARTICIPANT MAY RECEIVE PERFORMANCE UNITS IN THE FISCAL YEAR OF THE COMPANY
IN WHICH HIS OR HER SERVICE AS AN EMPLOYEE FIRST COMMENCES WITH AN INITIAL VALUE
NO GREATER THAN $2,000,000, AND (B) NO PARTICIPANT SHALL RECEIVE MORE THAN
500,000 PERFORMANCE SHARES, EXCEPT THAT SUCH PARTICIPANT MAY RECEIVE UP TO AN
ADDITIONAL 500,000 PERFORMANCE SHARES IN THE FISCAL YEAR OF THE COMPANY IN WHICH
HIS OR HER SERVICE AS AN EMPLOYEE FIRST COMMENCES.


 


8.2           VALUE OF PERFORMANCE UNITS/SHARES.  EACH PERFORMANCE UNIT SHALL
HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE COMMITTEE ON OR BEFORE THE
GRANT DATE.  EACH PERFORMANCE SHARE SHALL HAVE AN INITIAL VALUE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON THE GRANT DATE.


 


8.3           PERFORMANCE OBJECTIVES AND OTHER TERMS.  THE COMMITTEE SHALL SET
PERFORMANCE OBJECTIVES IN ITS DISCRETION WHICH, DEPENDING ON THE EXTENT TO WHICH
THEY ARE MET, WILL DETERMINE THE NUMBER OR VALUE OF PERFORMANCE UNITS/SHARES
THAT WILL BE PAID OUT TO THE PARTICIPANTS.  THE TIME PERIOD DURING WHICH THE
PERFORMANCE OBJECTIVES MUST BE MET SHALL BE CALLED THE “PERFORMANCE PERIOD.” 
EACH AWARD OF PERFORMANCE UNITS/SHARES SHALL BE EVIDENCED BY AN AWARD AGREEMENT
THAT SHALL SPECIFY THE PERFORMANCE PERIOD, AND SUCH OTHER TERMS AND CONDITIONS
AS THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE.


 


8.3.1        GENERAL PERFORMANCE OBJECTIVES.  THE COMMITTEE MAY SET PERFORMANCE
OBJECTIVES BASED UPON THE ACHIEVEMENT OF COMPANY-WIDE, DIVISIONAL, OR INDIVIDUAL
GOALS, APPLICABLE FEDERAL OR STATE SECURITIES LAWS, OR ANY OTHER BASIS
DETERMINED BY THE COMMITTEE IN ITS DISCRETION.


 


8.3.2        SECTION 162(M) PERFORMANCE OBJECTIVES.  FOR PURPOSES OF QUALIFYING
GRANTS OF PERFORMANCE UNITS/SHARES AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE, THE COMMITTEE, IN ITS DISCRETION, MAY DETERMINE THAT
THE PERFORMANCE OBJECTIVES APPLICABLE TO PERFORMANCE UNITS/SHARES SHALL BE BASED
ON THE ACHIEVEMENT OF PERFORMANCE GOALS.  THE PERFORMANCE GOALS SHALL BE SET BY
THE COMMITTEE ON OR BEFORE THE LATEST DATE PERMISSIBLE TO ENABLE THE PERFORMANCE
UNITS/SHARES TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE.  IN GRANTING PERFORMANCE UNITS/SHARES WHICH ARE
INTENDED TO QUALIFY UNDER SECTION 162(M) OF THE CODE, THE COMMITTEE SHALL FOLLOW
ANY PROCEDURES DETERMINED BY IT FROM

 

13

--------------------------------------------------------------------------------


 


TIME TO TIME TO BE NECESSARY OR APPROPRIATE TO ENSURE QUALIFICATION OF THE
PERFORMANCE UNITS/SHARES UNDER SECTION 162(M) OF THE CODE (E.G., IN DETERMINING
THE PERFORMANCE GOALS).


 


8.4           EARNING OF PERFORMANCE UNITS/SHARES.  AFTER THE APPLICABLE
PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE UNITS/SHARES SHALL BE
ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE UNITS/SHARES EARNED BY
THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE DETERMINED AS A FUNCTION OF
THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE OBJECTIVES HAVE BEEN
ACHIEVED.  AFTER THE GRANT OF A PERFORMANCE UNIT/SHARE, THE COMMITTEE, IN ITS
SOLE DISCRETION, MAY REDUCE OR WAIVE ANY PERFORMANCE OBJECTIVES FOR SUCH
PERFORMANCE UNIT/SHARE.


 


8.5           FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  PAYMENT
OF EARNED PERFORMANCE UNITS/SHARES SHALL BE MADE AS SOON AS PRACTICABLE AFTER
THE EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD.  THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES IN THE FORM OF CASH, IN
SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE
EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE APPLICABLE PERFORMANCE
PERIOD) OR IN A COMBINATION THEREOF.


 


8.6           CANCELLATION OF PERFORMANCE UNITS/SHARES.  ON THE DATE SET FORTH
IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED PERFORMANCE UNITS/SHARES SHALL
BE FORFEITED TO THE COMPANY, AND AGAIN SHALL BE AVAILABLE FOR GRANT UNDER THE
PLAN.


 


SECTION 9
MISCELLANEOUS


 


9.1           CHANGE IN CONTROL.


 


9.1.1        OPTIONS AND SARS.


 


(A)           IN THE EVENT OF A CHANGE IN CONTROL, EACH OUTSTANDING OPTION AND
SAR SHALL BE ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED BY THE
SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR CORPORATION.


 

(b)           In the event that the successor corporation refuses to assume or
substitute for the Option or SAR, then the Options and SARs held by such
Participant shall become one hundred percent (100%) exercisable.  If an Option
or SAR becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Company shall notify the
Participant in writing or electronically that the Option or SAR shall be fully
vested and exercisable (subject to the consummation of the Change in Control)
for a period of fifteen (15) days from the date of such notice, and the Option
or SAR shall terminate upon the expiration of such period.

 


(C)           FOR THE PURPOSES OF THIS SECTION 9.1.1, THE OPTION OR SAR SHALL BE
CONSIDERED ASSUMED IF, FOLLOWING THE CHANGE IN CONTROL, THE OPTION OR RIGHT
CONFERS THE RIGHT TO PURCHASE OR RECEIVE, FOR EACH SHARE SUBJECT TO THE OPTION
OR SAR IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, THE CONSIDERATION (WHETHER
STOCK, CASH, OR OTHER SECURITIES OR PROPERTY) RECEIVED IN THE CHANGE IN CONTROL
BY HOLDERS OF SHARES FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE
TRANSACTION (AND IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF
CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES);
PROVIDED, HOWEVER, THAT IF SUCH CONSIDERATION

 

14

--------------------------------------------------------------------------------


 


RECEIVED IN THE CHANGE IN CONTROL IS NOT SOLELY COMMON STOCK OF THE SUCCESSOR
CORPORATION OR ITS PARENT, THE COMMITTEE OR THE BOARD MAY, WITH THE CONSENT OF
THE SUCCESSOR CORPORATION, PROVIDE FOR THE CONSIDERATION TO BE RECEIVED UPON THE
EXERCISE OF THE OPTION OR SAR, FOR EACH SHARE SUBJECT TO THE OPTION OR SAR, TO
BE SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT EQUAL IN FAIR
MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF SHARES IN THE
CHANGE IN CONTROL, AS DETERMINED ON THE DATE OF THE CHANGE IN CONTROL.


 


9.1.2        RESTRICTED STOCK.  IN THE EVENT OF A CHANGE IN CONTROL, ANY COMPANY
REPURCHASE OR REACQUISITION RIGHT WITH RESPECT TO OUTSTANDING SHARES OF
RESTRICTED STOCK HELD BY THE PARTICIPANT WILL BE ASSIGNED TO THE SUCCESSOR
CORPORATION.  IN THE EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO ACCEPT THE
ASSIGNMENT OF ANY SUCH COMPANY REPURCHASE OR REACQUISITION RIGHT, SUCH COMPANY
REPURCHASE OR REACQUISITION RIGHT WILL LAPSE AND THE PARTICIPANT WILL BECOME ONE
HUNDRED PERCENT (100%) VESTED IN SUCH SHARES OF RESTRICTED STOCK IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL.


 


9.1.3        PERFORMANCE SHARES AND PERFORMANCE UNITS.  IN THE EVENT OF A CHANGE
IN CONTROL, THE COMMITTEE OR THE BOARD, IN ITS DISCRETION, MAY PROVIDE FOR ANY
ONE OR MORE OF THE FOLLOWING WITH RESPECT TO THE PERFORMANCE SHARES AND UNITS:
(A) ANY OUTSTANDING PERFORMANCE SHARES AND UNITS SHALL BE ASSUMED BY THE
SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR CORPORATION,
(B) ANY OUTSTANDING PERFORMANCE SHARES AND UNITS SHALL BE TERMINATED IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL, OR (C) WITH RESPECT TO A CHANGE IN CONTROL THAT
OCCURS PRIOR TO A PARTICIPANT’S TERMINATION OF SERVICE, ONE HUNDRED PERCENT
(100%) OF ANY OUTSTANDING PERFORMANCE SHARES OR UNITS SHALL BE DEEMED TO BE
EARNED AND SHALL BE IMMEDIATELY PAYABLE TO THE PARTICIPANT, OR, IN CASES WHERE A
PARTICIPANT HAS RECEIVED A TARGET AWARD OF PERFORMANCE UNITS OR SHARES, UP TO
ONE HUNDRED PERCENT (100%) OF THE TARGET AMOUNT SHALL VEST.  IN THE EVENT ANY
OUTSTANDING PERFORMANCE SHARES AND UNITS ARE ASSUMED, THE SUCCESSOR CORPORATION
SHALL HAVE THE ABILITY TO REASONABLY AND EQUITABLY ADJUST THE PERFORMANCE GOALS.


 


9.2           DEFERRALS.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PERMIT A
PARTICIPANT TO DEFER RECEIPT OF THE PAYMENT OF CASH OR THE DELIVERY OF SHARES
THAT WOULD OTHERWISE BE DUE TO SUCH PARTICIPANT UNDER AN AWARD.  ANY SUCH
DEFERRAL ELECTIONS SHALL BE SUBJECT TO SUCH RULES AND PROCEDURES AS SHALL BE
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


9.3           NO EFFECT ON EMPLOYMENT OR SERVICE.  NOTHING IN THE PLAN SHALL
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO TERMINATE ANY
PARTICIPANT’S EMPLOYMENT OR SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.  FOR
PURPOSES OF THE PLAN, TRANSFER OF EMPLOYMENT OF A PARTICIPANT BETWEEN THE
COMPANY AND ANY ONE OF ITS AFFILIATES (OR BETWEEN AFFILIATES) SHALL NOT BE
DEEMED A TERMINATION OF SERVICE.  EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES
IS ON AN AT-WILL BASIS ONLY.


 


9.4           PARTICIPATION.  NO EMPLOYEE OR CONSULTANT SHALL HAVE THE RIGHT TO
BE SELECTED TO RECEIVE AN AWARD UNDER THIS PLAN, OR, HAVING BEEN SO SELECTED, TO
BE SELECTED TO RECEIVE A FUTURE AWARD.


 


9.5           INDEMNIFICATION.  EACH PERSON WHO IS OR SHALL HAVE BEEN A MEMBER
OF THE COMMITTEE, OR OF THE BOARD, SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE
COMPANY AGAINST AND FROM (A) ANY LOSS, COST, LIABILITY, OR EXPENSE THAT MAY BE
IMPOSED UPON OR REASONABLY INCURRED BY HIM OR HER IN CONNECTION WITH OR
RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO WHICH HE OR SHE MAY BE
A

 

15

--------------------------------------------------------------------------------


 


PARTY OR IN WHICH HE OR SHE MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR
FAILURE TO ACT UNDER THE PLAN OR ANY AWARD AGREEMENT, AND (B) FROM ANY AND ALL
AMOUNTS PAID BY HIM OR HER IN SETTLEMENT THEREOF, WITH THE COMPANY’S APPROVAL,
OR PAID BY HIM OR HER IN SATISFACTION OF ANY JUDGMENT IN ANY SUCH CLAIM, ACTION,
SUIT, OR PROCEEDING AGAINST HIM OR HER, PROVIDED HE OR SHE SHALL GIVE THE
COMPANY AN OPPORTUNITY, AT ITS OWN EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE
HE OR SHE UNDERTAKES TO HANDLE AND DEFEND IT ON HIS OR HER OWN BEHALF.  THE
FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OF
INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS, BY CONTRACT, AS A MATTER OF LAW, OR
OTHERWISE, OR UNDER ANY POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR
HOLD THEM HARMLESS.


 


9.6           SUCCESSORS.  ALL OBLIGATIONS OF THE COMPANY UNDER THE PLAN, WITH
RESPECT TO AWARDS GRANTED HEREUNDER, SHALL BE BINDING ON ANY SUCCESSOR TO THE
COMPANY, WHETHER THE EXISTENCE OF SUCH SUCCESSOR IS THE RESULT OF A DIRECT OR
INDIRECT PURCHASE, MERGER, CONSOLIDATION, OR OTHERWISE, OF ALL OR SUBSTANTIALLY
ALL OF THE BUSINESS OR ASSETS OF THE COMPANY.


 


9.7           BENEFICIARY DESIGNATIONS.  IF PERMITTED BY THE COMMITTEE, A
PARTICIPANT UNDER THE PLAN MAY NAME A BENEFICIARY OR BENEFICIARIES TO WHOM ANY
VESTED BUT UNPAID AWARD SHALL BE PAID IN THE EVENT OF THE PARTICIPANT’S DEATH. 
EACH SUCH DESIGNATION SHALL REVOKE ALL PRIOR DESIGNATIONS BY THE PARTICIPANT AND
SHALL BE EFFECTIVE ONLY IF GIVEN IN A FORM AND MANNER ACCEPTABLE TO THE
COMMITTEE.  IN THE ABSENCE OF ANY SUCH DESIGNATION, ANY VESTED BENEFITS
REMAINING UNPAID AT THE PARTICIPANT’S DEATH SHALL BE PAID TO THE PARTICIPANT’S
ESTATE AND, SUBJECT TO THE TERMS OF THE PLAN AND OF THE APPLICABLE AWARD
AGREEMENT, ANY UNEXERCISED VESTED AWARD MAY BE EXERCISED BY THE ADMINISTRATOR OR
EXECUTOR OF THE PARTICIPANT’S ESTATE.


 


9.8           LIMITED TRANSFERABILITY OF AWARDS.  NO AWARD GRANTED UNDER THE
PLAN MAY BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR
HYPOTHECATED, OTHER THAN BY WILL, BY THE LAWS OF DESCENT AND DISTRIBUTION, OR TO
THE LIMITED EXTENT PROVIDED IN SECTION 9.6.  ALL RIGHTS WITH RESPECT TO AN AWARD
GRANTED TO A PARTICIPANT SHALL BE AVAILABLE DURING HIS OR HER LIFETIME ONLY TO
THE PARTICIPANT.  NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT MAY, IN A
MANNER SPECIFIED BY THE COMMITTEE, (A) TRANSFER A NONQUALIFIED STOCK OPTION TO A
PARTICIPANT’S SPOUSE, FORMER SPOUSE OR DEPENDENT PURSUANT TO A COURT-APPROVED
DOMESTIC RELATIONS ORDER WHICH RELATES TO THE PROVISION OF CHILD SUPPORT,
ALIMONY PAYMENTS OR MARITAL PROPERTY RIGHTS, AND (B) TRANSFER A NONQUALIFIED
STOCK OPTION BY BONA FIDE GIFT AND NOT FOR ANY CONSIDERATION, TO (I) A MEMBER OR
MEMBERS OF THE PARTICIPANT’S IMMEDIATE FAMILY, (II) A TRUST ESTABLISHED FOR THE
EXCLUSIVE BENEFIT OF THE PARTICIPANT AND/OR MEMBER(S) OF THE PARTICIPANT’S
IMMEDIATE FAMILY, (III) A PARTNERSHIP, LIMITED LIABILITY COMPANY OF OTHER ENTITY
WHOSE ONLY PARTNERS OR MEMBERS ARE THE PARTICIPANT AND/OR MEMBER(S) OF THE
PARTICIPANT’S IMMEDIATE FAMILY, OR (IV) A FOUNDATION IN WHICH THE PARTICIPANT
AND/OR MEMBER(S) OF THE PARTICIPANT’S IMMEDIATE FAMILY CONTROL THE MANAGEMENT OF
THE FOUNDATION’S ASSETS.


 


9.9           NO RIGHTS AS STOCKHOLDER.  EXCEPT TO THE LIMITED EXTENT PROVIDED
IN SECTIONS 7.6 AND 7.7, NO PARTICIPANT (NOR ANY BENEFICIARY) SHALL HAVE ANY OF
THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY
SHARES ISSUABLE PURSUANT TO AN AWARD (OR EXERCISE THEREOF), UNLESS AND UNTIL
CERTIFICATES REPRESENTING SUCH SHARES SHALL HAVE BEEN ISSUED, RECORDED ON THE
RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND DELIVERED TO
THE PARTICIPANT (OR BENEFICIARY).

 

16

--------------------------------------------------------------------------------


 


SECTION 10
AMENDMENT, TERMINATION, AND DURATION


 


10.1         AMENDMENT, SUSPENSION, OR TERMINATION.  THE BOARD, IN ITS SOLE
DISCRETION, MAY AMEND, SUSPEND OR TERMINATE THE PLAN, OR ANY PART THEREOF, AT
ANY TIME AND FOR ANY REASON.  THE AMENDMENT, SUSPENSION, OR TERMINATION OF THE
PLAN SHALL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, ALTER OR IMPAIR ANY
RIGHTS OR OBLIGATIONS UNDER ANY AWARD THERETOFORE GRANTED TO SUCH PARTICIPANT. 
NO AWARD MAY BE GRANTED DURING ANY PERIOD OF SUSPENSION OR AFTER TERMINATION OF
THE PLAN.  NOTWITHSTANDING THE FOREGOING, THE BOARD MAY NOT, WITHOUT STOCKHOLDER
APPROVAL, (A) REDUCE THE EXERCISE PRICE OF ANY OUTSTANDING AWARD, (B) CANCEL AND
RE-GRANT OPTIONS AT A LOWER EXERCISE PRICE (INCLUDING ENTERING INTO A
6-MONTH-AND-1-DAY CANCELLATION AND RE-GRANT PROGRAM), (C) REPLACE UNDERWATER
OPTIONS WITH OTHER AWARDS IN AN EXCHANGE, BUY-BACK OR OTHER SCHEME, OR
(D) REPLACE AWARDS WITH AN AWARD OF THE SAME TYPE HAVING A LOWER EXERCISE PRICE
OR ACCELERATED VESTING SCHEDULE IN AN EXCHANGE, BUY-BACK OR OTHER SCHEME.


 


10.2         DURATION OF THE PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF APRIL 15,
2003, AND SUBJECT TO SECTION 10.1 (REGARDING THE BOARD’S RIGHT TO AMEND OR
TERMINATE THE PLAN), SHALL REMAIN IN EFFECT THEREAFTER.  HOWEVER, WITHOUT
FURTHER STOCKHOLDER APPROVAL, NO INCENTIVE STOCK OPTION MAY BE GRANTED UNDER THE
PLAN AFTER APRIL 15, 2013.


 


SECTION 11
TAX WITHHOLDING


 


11.1         WITHHOLDING REQUIREMENTS.  PRIOR TO THE DELIVERY OF ANY SHARES OR
CASH PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE COMPANY SHALL HAVE THE
POWER AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO
THE COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, AND LOCAL TAXES
(INCLUDING THE PARTICIPANT’S FICA OBLIGATION) REQUIRED TO BE WITHHELD WITH
RESPECT TO SUCH AWARD (OR EXERCISE THEREOF).


 


11.2         WITHHOLDING ARRANGEMENTS.  THE COMMITTEE, IN ITS SOLE DISCRETION
AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT
A PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR IN PART BY
(A) ELECTING TO HAVE THE COMPANY WITHHOLD OTHERWISE DELIVERABLE SHARES, OR
(B) DELIVERING TO THE COMPANY ALREADY-OWNED SHARES HAVING A FAIR MARKET VALUE
EQUAL TO THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD.  THE AMOUNT OF THE
WITHHOLDING REQUIREMENT SHALL BE DEEMED TO INCLUDE ANY AMOUNT WHICH THE
COMMITTEE AGREES MAY BE WITHHELD AT THE TIME THE ELECTION IS MADE, NOT TO EXCEED
THE AMOUNT DETERMINED BY USING THE MAXIMUM FEDERAL, STATE OR LOCAL MARGINAL
INCOME TAX RATES APPLICABLE TO THE PARTICIPANT WITH RESPECT TO THE AWARD ON THE
DATE THAT THE AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED.  THE FAIR MARKET
VALUE OF THE SHARES TO BE WITHHELD OR DELIVERED SHALL BE DETERMINED AS OF THE
DATE THAT THE TAXES ARE REQUIRED TO BE WITHHELD.


 


SECTION 12
LEGAL CONSTRUCTION


 


12.1         GENDER AND NUMBER.  EXCEPT WHERE OTHERWISE INDICATED BY THE
CONTEXT, ANY MASCULINE TERM USED HEREIN ALSO SHALL INCLUDE THE FEMININE; THE
PLURAL SHALL INCLUDE THE SINGULAR AND THE SINGULAR SHALL INCLUDE THE PLURAL.

 

17

--------------------------------------------------------------------------------


 


12.2         SEVERABILITY.  IN THE EVENT ANY PROVISION OF THE PLAN SHALL BE HELD
ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT
THE REMAINING PARTS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS
IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


 


12.3         REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS AND THE ISSUANCE OF
SHARES UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES, AND
REGULATIONS, AND TO SUCH APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL
SECURITIES EXCHANGES AS MAY BE REQUIRED.


 


12.4         SECURITIES LAW COMPLIANCE.  WITH RESPECT TO SECTION 16 PERSONS,
TRANSACTIONS UNDER THIS PLAN ARE INTENDED TO COMPLY WITH ALL APPLICABLE
CONDITIONS OF RULE 16B-3.  TO THE EXTENT ANY PROVISION OF THE PLAN, AWARD
AGREEMENT OR ACTION BY THE COMMITTEE FAILS TO SO COMPLY, IT SHALL BE DEEMED NULL
AND VOID, TO THE EXTENT PERMITTED BY LAW AND DEEMED ADVISABLE BY THE COMMITTEE.


 


12.5         GOVERNING LAW.  THE PLAN AND ALL AWARD AGREEMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


 


12.6         CAPTIONS.  CAPTIONS ARE PROVIDED HEREIN FOR CONVENIENCE ONLY, AND
SHALL NOT SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THE PLAN.

 

18

--------------------------------------------------------------------------------


 

EXECUTION

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.

 

 

HESKA CORPORATION

 

 

 

 

Dated: January 8, 2009

By:

     /s/ Robert B. Grieve

 

 

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------